                                          Case 4:20-cr-00127-JSW Document 117 Filed 04/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 20-cr-00127-JSW-1
                                                       Plaintiff,
                                   8
                                                                                          ORDER DISCHARGING ORDER TO
                                                 v.                                       SHOW CAUSE AND DIRECTING
                                   9
                                                                                          CLERK TO UNSEAL ORDER AND
                                  10     ROOSEVELT MAURICE HOGG,                          ORDER TO SHOW CAUSE
                                                                                          REGARDING RESPONSE
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has received and considered Defendant’s response to the Court’s ex parte under
                                  14   seal Order to Show Cause dated April 9, 2021, and the Court DISCHARGES that Order to Show
                                  15   Cause. The Clerk is authorized to issue Form CAND 89A subpoenas upon presentation by
                                  16   Defendant.
                                  17          Defendant has stated that it has no objection to unsealing the Court’s Order to Show
                                  18   Cause. Accordingly, the Court HEREBY ORDERS the Clerk to unseal and publicly file the
                                  19   Court’s Order to Show Cause currently filed at Docket No. 116. However, Defendant has filed its
                                  20   ex parte response to the Court’s Order to Show Cause under seal. The Court ORDERS Defendant
                                  21   to show cause why Defendant’s response should not be filed publicly. Defendant may respond to
                                  22   this Order to Show Cause by publicly filing its response to the Court’s Order to Show Cause at
                                  23   Docket No. 116 by no later than April 16, 2021.
                                  24          IT IS SO ORDERED.
                                  25   Dated: April 12, 2021
                                  26                                                  ______________________________________
                                  27                                                  JEFFREY S. WHITE
                                                                                      United States District Judge
                                  28
